UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4080


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TYRONE C. WISE, a/k/a T-Wise, a/k/a Ty,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:14-cr-00667-JFA-16)


Submitted: October 30, 2017                                 Decided: November 14, 2017


Before MOTZ and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Connie D. Breeden, CONNIE D. BREEDEN LAW OFFICE, Columbia, South Carolina,
for Appellant. John David Rowell, OFFICE OF THE UNITED STATES ATTORNEY,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tyrone C. Wise pled guilty, pursuant to a written plea agreement, to conspiracy to

distribute cocaine and cocaine base, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A),

(C), 846 (2012). The district court sentenced Wise to 188 months’ imprisonment. On

appeal, counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

questioning whether the district court erred in finding that Wise’s prior convictions for

South Carolina armed robbery qualified as crimes of violence under the career offender

Sentencing Guidelines. Wise has filed a pro se brief arguing that probable cause did not

support the grand jury’s indictment, the Government misled the grand jury, that the court

erred in applying several sentencing enhancements, and that counsel provided ineffective

assistance. We affirm the district court’s judgment.

       We review de novo a district court’s ruling that a prior conviction qualifies as a

crime of violence. United States v. Flores-Granados, 783 F.3d 487, 490 (4th Cir. 2015).

In determining whether a prior conviction qualifies as a crime of violence, a court must

apply the categorical approach or modified categorical approach, depending on the nature

of the prior offense. United States v. Montes-Flores, 736 F.3d 357, 364 (4th Cir. 2013).

“Under the categorical approach, the sentencing court must look only to the statutory

definitions of the prior offenses and may not look to the particular facts underlying those

convictions.” Flores-Granados, 783 F.3d at 491 (alteration and internal quotation marks

omitted). In conducting this inquiry, “we focus on the minimum conduct required to

sustain a conviction for the state crime, although there must be a realistic probability, not

a theoretical possibility, that a state would actually punish that conduct.” United States v.

                                             2
Doctor, 842 F.3d 306, 308 (4th Cir. 2016) (citations and internal quotation marks

omitted), cert. denied, 137 S. Ct. 1831 (2017). The Guidelines define a crime of violence

as:

      [A]ny offense under federal or state law, punishable by imprisonment for a
      term exceeding one year, that—

                (1) has as an element the use, attempted use, or threatened use of
                physical force against the person of another [(“the force clause”)], or

                (2) is murder, voluntary manslaughter, kidnapping, aggravated
                assault, a forcible sex offense, robbery, arson, extortion, or the use or
                unlawful possession of a firearm described in 26 U.S.C. § 5845(a)
                [(2012)] or explosive material as defined in 18 U.S.C. § 841(c)
                [(2012)].

U.S. Sentencing Guidelines Manual § 4B1.2(a) (2016).

       We conclude that the district court correctly found that South Carolina armed

robbery qualifies as a crime of violence under the Guidelines. In Doctor, we held that the

South Carolina offense of strong arm robbery qualified as an ACCA 1 predicate under the

ACCA’s force clause. 2 Id. at 308. We recognized that robbery in South Carolina may be

committed by using violence or intimidation and, that under South Carolina law,

“intimidation necessarily involves threatened use of physical force.” Id. at 309. Under

South Carolina law, robbery is a lesser included offense of armed robbery. State v.



       1
           Armed Career Criminal Act, 18 U.S.C. § 924(e) (2012).
       2
        We have previously determined that precedents analyzing the ACCA’s violent
felony provision are applicable to the term “crime of violence” under USSG § 4B1.1.
See United States v. King, 673 F.3d 274, 279 n.3 (4th Cir. 2012); United States v. Jenkins,
631 F.3d 680, 683 (4th Cir. 2011).


                                                3
Mitchell, 675 S.E.2d 435, 437 (S.C. 2009). The only distinction between armed robbery

and robbery “is the use or alleged use of a deadly weapon.” Id. Thus, because the lesser

included offense of robbery involves the threatened use of physical force, we conclude

that armed robbery cannot be committed without the threatened use of physical force.

       Turning to the issues Wise raises pro se, Wise’s guilty plea waived all

nonjurisdictional issues, including any claim of violations of constitutional rights that

occurred prior to his guilty plea. See Tollett v. Henderson, 411 U.S. 258, 267 (1973).

While Wise argues that the district court erred in applying two sentencing enhancements,

the district court calculated his Guidelines range using the career offender Guidelines and

did not use these enhancements.        Additionally, the record does not conclusively

demonstrate that counsel provided ineffective assistance and thus Wise should raise this

claim, if at all, in a 28 U.S.C. § 2255 (2012) motion. See United States v. Faulls, 821

F.3d 502, 507-08 (4th Cir. 2016).

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious issues for review. We therefore affirm the district court’s

judgment. This court requires that counsel inform Wise, in writing, of the right to

petition the Supreme Court of the United States for further review. If Wise requests that

a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Wise.




                                            4
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                          AFFIRMED




                                          5